Citation Nr: 1046421	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-24 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from 
January 1964 to September 1967.  This case comes before the Board 
of Veterans' Appeals (Board) on appeal from an April 2007 rating 
decision issued by the above Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In his August 2007 VA Form 9, the appellant submitted a written 
request for a Travel Board hearing.  He was subsequently 
scheduled for a Travel Board to be held on February 12, 2010, at 
the Waco RO.  However, he failed to report for the hearing, and 
he has not presented good cause for his failure to appear or 
asked for a rescheduling of the hearing.  Therefore, the request 
for a Board hearing is deemed withdrawn and the Board will 
continue with the appeal.  See 38 C.F.R. § 20.704(d).

The Board notes that the Veteran's bilateral hearing loss service 
connection claim was originally denied in a December 1992 rating 
decision; the appellant was notified of the denial the next 
month, and he did not appeal the decision.  The December 1992 RO 
decision represents the last final action on the merits of that 
claim.  Glynn v. Brown, 6 Vet. App. 523 (1994).  

The appellant subsequently attempted to reopen his hearing loss 
claim in May 1998; the RO denied the reopening of the hearing 
loss claim in a rating decision issued in August 1998.  The 
appellant was notified of the denial the next month, and did not 
appeal the denial.  He submitted additional claims for service 
connection for hearing loss in February 1999 and January 2001.  
Reopening of the hearing loss claim was denied in a November 2001 
rating action.  The appellant submitted a Notice of Disagreement 
(NOD) that same month and a Statement of the Case (SOC) was 
issued in March 2002.  However, the appellant never submitted a 
substantive appeal in response, and the November 2001 rating 
action became final.  

In August 2003, the appellant asked the RO for reconsideration of 
his claim for service connection for hearing loss.  Reopening of 
that claim was denied in a rating action issued in March 2004.  
The appellant was notified of the denial the next month, but he 
did not appeal the denial.  


The next request for the reopening of his bilateral hearing loss 
claim was received in November 2006.  This resulted in the April 
2007 rating denial which is the subject of the current appeal.

The March 2004 RO rating action therefore represents the last 
previous final decision on any basis as to the issue of whether 
the appellant is entitled to service connection for bilateral 
hearing loss.  Evans v. Brown, 9 Vet. App. 273 (1996).  

As reflected in the July 2007 SOC, the RO apparently reopened the 
claim, because it engaged in a de novo review of the hearing loss 
claim.  However, before reaching the merits of the Veteran's 
claim for service connection for bilateral hearing loss, the 
Board must first rule on the matter of the reopening of the 
claim.  That is, the Board has a jurisdictional responsibility to 
consider whether it is proper for the claim to be reopened.  See 
Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see 
also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issue 
on appeal is therefore as listed on the first page of the present 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the issue on appeal.  Accordingly, 
further appellate consideration will be deferred and this case 
remanded to the AMC/RO for action as described below.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held, in part, that 
VA's duty to notify a claimant seeking to reopen a claim includes 
advising the claimant of the evidence and information needed to 
reopen the claim and notifying the claimant of the evidence and 
information needed to establish entitlement to the underlying 
claim for the benefit sought by the claimant.  The Court further 
held that VA must, in the context of a claim to reopen, look at 
the bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the previous 
denial.

Furthermore, in Overton v. Nicholson, 20 Vet. App. 427 (2006), 
the Court held that a Veterans Claims Assistance Act (VCAA) 
notice letter that does not state the specific claim at issue and 
provide notice within the context of that claim cannot be 
considered informative on that particular claim for purposes of 
fulfilling the notice requirements under 38 U.S.C.A. § 5103.

The RO sent the Veteran a notice letter in February 2007; the 
letter informed him that his claim had previously been denied in 
April 2004, and that new and material evidence was needed to 
reopen the claim.  The letter went on to say that the Veteran's 
claim "was previously denied because evidence submitted was not 
new and material" and that the evidence the Veteran submitted 
"must relate to this fact."  However, neither the February 2007 
letter nor the July 2007 SOC, or the August 2007 Supplemental SOC 
(SSOC) informed the Veteran of the actual bases for the prior 
denials of his claim.  In addition, the RO did not respond with a 
notice letter that described what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Kent, supra.  The Court has further held such a failure 
to notify the Veteran of the evidence and information necessary 
to reopen the claim is prejudicial error.  Id.  

Thus, the Board finds that the procedural flaws of the 
appellant's bilateral hearing loss service connection claim has 
resulted in the creation of prejudice to the appellant, under 
Court precedents, which forestalls proceeding with the issuance 
of a final decision.  On remand, the RO must provide the 
appellant with notice as to what is necessary to substantiate the 
previously unestablished element or elements required to change 
the previous denial of service connection for hearing loss.

The Board further notes that, once VA provides an examination in 
a service connection claim, the examination must be adequate or 
VA must notify the veteran why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
"Without a medical opinion that clearly addresses the relevant 
facts and medical science, the Board is left to rely on its own 
lay opinion, which it is forbidden from doing."  Stefl v. 
Nicholson, 21 Vet. App. 120, 124-25 (2007).  In Barr, 21 Vet. 
App. at 311, the Court found that a medical examination was 
inadequate because the examiner did not provide an etiological 
opinion and did not review prior medical records.  It is 
incumbent upon the rating board to return an examination report 
as inadequate if it does not contain sufficient detail.  
38 C.F.R. § 4.2 (2010).  In this case, no review of the claims 
file was accomplished by the physician who conducted the July 
2007 examination, and no addendum to that report is of record, 
either.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  With regard to the requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the AMC/RO must 
particularly comply with the Kent ruling, 
and advise the Veteran of the evidence and 
information that is necessary to reopen his 
bilateral hearing loss service connection 
claim on appeal, as well as the evidence 
and information that is necessary to 
establish his entitlement to the underlying 
claim for the benefits he seeks.  See also 
38 C.F.R. § 3.156.  In particular, the 
RO/AMC should advise the appellant of what 
evidence would substantiate his request to 
reopen his claim of entitlement to service 
connection for bilateral hearing loss.

2.  The AMC/RO should review the claims 
file and ensure that all indicated 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

3.  Thereafter, the AMC/RO should re-
adjudicate the appellant's claim.  The 
readjudication should reflect consideration 
of all the evidence of record and be 
accomplished with application of all 
appropriate legal theories.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

